Citation Nr: 1635011	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  08-09 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to service-connected degenerative disc disease, status post lumbar hemilaminectomy.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to service-connected degenerative disc disease, status post lumbar hemilaminectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a May 2010 Travel Board hearing.  The hearing transcript is of record. 

In May 2011 and January 2014, the Board remanded the case for further development by the originating agency.  This case was before the Board again in September 2013.  

At that time, the Board, in pertinent part, denied the issues of entitlement to service connection for radiculopathy of the left and right lower extremities, claimed as secondary to service-connected degenerative disc disease, status post lumbar hemilaminectomy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a February 2016 Memorandum Decision, the Court vacated the Board's decision with respect to the issues currently on appeal and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as a result of exposure to herbicides or as secondary to service-connected diabetes mellitus and entitlement to individual unemployability (TDIU), are still being developed by the RO, in accordance with the Board's January 2014 remand directives.  See January 2014 remand and August 2016 Decision Review Officer (DRO) Conference Report.  As such, the Board will not address these issues at this time.

In February 2014, the Veteran filed a claim for entitlement to compensation under 38 U.S.C.A. § 1151, for left lung damage and diaphragmatic paralysis (claimed as respiratory condition, pulmonary edema and hypoxia) as a result of an epidural procedure on the lower spine conducted at the Bay Pines VA Medical Center in July 2011.  This claim is still pending adjudication by the RO following proper § 1151 development.  See August 2016 DRO Conference Report.  As such, the Board does not have jurisdiction over this claim, and it will not be addressed by the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board apologies for the delays in the full adjudication of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the Veteran's peripheral neuropathy claims for a new examination and to also address separate claims for radiculopathy of the lower extremities.  See January 2014 Board remand.

In February 2014, the Veteran was afforded a VA central nervous system examination.  After reviewing the claims file, including December 2009 nerve conduction studies of the lower extremities, and performing a physical examination, the examiner diagnosed peripheral neuropathy of the upper and lower extremities.  See February 2014 VA central nervous system examination report.

In the Memorandum Decision noted above, the Court found that the February 2014 VA central nervous system examiner failed to provide an adequate rationale for her conclusion that the Veteran's neurologic problems were manifestations of peripheral neuropathy, not radiculopathy.  

In this regard, the examiner found that there were no clinical findings to support a diagnosis of radiculopathy because the history and exam were not consistent with such a diagnosis and the sensory exam was subjective.  However, the Court found that the examiner did not identify what aspects of the Veteran's history or the February 2014 examination led to that conclusion or explain why the subjectivity of the sensory examination was relevant to her analysis.  Absent that information, or a similar explanation illuminating the examiner's reasoning, it is unclear why the examiner ultimately diagnosed the Veteran with peripheral neuropathy instead of radiculopathy.  

The Court also noted that the examiner acknowledged a June 2008 diagnosis of mild left peroneal radiculopathy, due to degenerative disc disease, but opined that the diagnosed condition was more likely mild isolated peroneal neuropathy, due to compression of the peroneal leg nerve.  The Court found that the examiner did not explain why she appears to have considered the December 2009 VA EMG, showing peripheral neuropathy of the lower extremities, to be dispositive, particularly in light of the various diagnoses of lower extremity radiculopathy both before and after that EMG study.

For these reasons, the Court found the February 2014 VA examiner's opinion inadequate for evaluation purposes and directed the Board to remand the claim for a new medical opinion that adequately addresses the Veteran's neurological claims and complies with the Board's January 2014 remand directives.

The appellant is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.
 
2.  Following completion of the above, the Veteran should also be afforded an appropriate VA examination to determine the nature and etiology of the claimed peripheral neuropathy and radiculopathy of the lower extremities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify any disorder that is manifested by pain in the lower extremities, to include peripheral neuropathy and/or radiculopathy.  

Consideration must be given to the June 2008 letter
from Dr. L., indicating that the Veteran has peripheral neuropathy based on clinical testing, and that it may be related to the lumbar disability.

The examiner should then offer an opinion as to whether
it is at least as likely as not that the Veteran's service
connected diabetes mellitus and/or degenerative disc
disease, status post lumbar hemilammectomy caused or
aggravated any peripheral neuropathy or radiculopathy
of the bilateral lower extremities.


The examiner should also offer an opinion as to whether
it is at least as likely as not that any peripheral neuropathy of the bilateral lower extremities is related to exposure to herbicides during service.

In offering any opinion, the examiner must consider the
full record, to include the Veteran's lay statements
regarding the incurrence of peripheral neuropathy
and/or radiculopathy of the bilateral lower extremities.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

